On Application bob Rehearing.
We thought and still think questionable that a judicial admission made, not by a tutrix herself, but by her agent, and made) not in a suit actually pending against her wards, but in a previous proceeding, can, in a subsequent suit against those wards, be justly considered as the highest evidence of the fact acknowledged in the agent’s admission.
Be this as it may, the Civil Code expressly provides that a tutor administers by himself alone — Art. 351. The Code of Practice, “ that action against minors must be brought directly against their tutors — C. P. 115; and that in all suits brought in their, name, their tutors act themselves without making them parties to the actions — C. P. 109. They are sued or sue through the interventions of their tutors — C. P. 108.
The Code of Practice also provides that all suits brought against curators and other administrators (in the last mentioned class tutors are included), and brought during the time of their administration, shall, after the expiration of their time as to tutors, that is, when their wards attain the age of majority, and even after they, the curators and other •administrators, have rendered their accounts to the heirs, be continued and tried without any other formality, except that of making the heirs parties, which shall be ordered by the court on motion of any one of the parties, or on application of such heirs themselves. C. P. 120.
How, in a court of record, do we ascertain who are or have been made parties to a suit ? Is it by merely inquiring who ought to have beén cited or notified, or is it by opening the file and referring to citation and notices, if any there be, and to the returns thereon ? By what fiction of the law can those who were minors, and not in court when a suit was commenced, be presumed to be in court on the very day on which they attain their majority, though the contrary may appear ?
In “Martel vs. Richard,” what did the court hold ? That the tutor represents the minors so completely, that when he has once brought a suit for them, or answered an action against them, no further petition or answer can be required on their behalf, and the court added: “ That *1420care should be taken in an action of that kind, that judgment should be rendered in favor of those heirs who have attained their majority, as well as the tutor of those who are still minors.” The court meant that a suit properly brought by the tutor for his ward may be prosecuted by the ward, as a plaintiff, after attaining his majority, without the necessity of a new citation or any change in the tutor’s pleadings, but it did not hold that a valid judgment can be rendered against a defendant who has not been cited or notified, and has not appeared.
If the court had so decided — if it had decided that the fact that, when the suit was filed, the tutor alone was in court, created, as to that suit, a tacit agency, and, by implication, empowered the tutor to continue representing his ward, after the latter had attained the age of majority, then, under the quoted authority, the appeal taken by the tutrix of defendants would be properly before us. 15 An. 598.
We have here, as -parties to this appeal, all those who appear to have been in the lower court from the inception of this suit until this appeal was granted, and no cause has been shown to justify its dismissal.
The rehearing is, therefore, refused.